Case 5:20-cv-10829-JEL-APP ECF No. 389, PageID.10501 Filed 11/02/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

  ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO
 FILE REPLY BRIEF IN FURTHER SUPPORT OF PLAINTIFFS’
 MOTION FOR EMERGENCY RELIEF TO RESPOND TO COVID-
                   19 OUTBREAK [383]


       On October 28, 2020, Plaintiffs filed a Motion for Emergency Relief

 to Respond to the COVID-19 Outbreak (ECF No. 373), to which

 Defendants responded on October 31, 2020. (ECF No. 381.) On November

 1, 2020, Plaintiffs filed a Motion for Leave to File a Reply Brief in Further
Case 5:20-cv-10829-JEL-APP ECF No. 389, PageID.10502 Filed 11/02/20 Page 2 of 2




 Support of Plaintiffs’ Emergency Motion. (ECF No. 383.) Plaintiffs’

 Motion for Leave to File a Reply Brief is GRANTED.

      IT IS SO ORDERED.

 Dated: November 2, 2020                  s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge



                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on November 2, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      2
